ASE 2:17-cv-01628-RFB-EJY Document 18-2 Filed 10/03/18 Page 1of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

monenene. FILED eee PE CEIVED
___ ENTERED eounseBATES a te ON
- ee Carter fe OTIS OT LEIS OF RECORD ——_____
0, Bex £568 fd aang |. jo
a Ve wde ee oa dec ee eee le ee ce etc
3 CLERK US DISTRICT COCRT
oon ef BST OE NEVA ———= A
DEPUTY
4 UNITED STR SOSTRO Se
5 DISTRICT OF NEVADA
& __. ~
1 Shonton Carter) — on. Cae. NB. 211-CV OibA- RET Ca
OWT
g _______BANEF iN SUPPORT OF PLAINTIF ES motion FOR
_ all/3. ee PATI. SUNY AUD MENT ee
____ __b ce ee _ eee vee . vee eee
us. Bean ek al. .+5. ce oe Oe
sa . Behecdortt I . _
BS ee _ _ oe

 

MY SRT EMENT OF THE CASE

This. a. 1983.._achan. fk by o..prusaner..at High Desert Shafe—. _

 

 

fnson seeking demages, a teclratocy sladgeneat,andloyutchietele bed on
Debperak aod Indferea) to Puohlls Senous tiediedl neel in Molson of fe ft

 

amendment. Letahator |” emendaanty 4 due feces. aad_/4” Feual Asteclon.

 

 

 

To tho oohon He Plant dH Seeks sammar _shudgment: on.his_ cLauras arising from .

 

indeeca wlth. pecsenbed traabment Delaying. and Lely. lenny tcl. taba} — -

 

Resulting 10 upete sary _weoten, utheten of Bun. LE. Bleeding 9uins, Salling. eid

 

Clif Hoof, _ aad .£etuta hay Peon" be over. ager and Yo
a i) SPATEMENT. OF FACS.

 

 

 

ds Sef beth in ihe. orcompaniyng dabratioa-of the Pont, Shannan Lack
he wos ened meclea! tieatnent an Yihy teSultias in beins.. Subjected fe oer...

 

 

4 VYeor ond ao Yo oh. Aunec essary. Wernton inblickion oS Raw Due, i

 

 

J
Seley fe the nferlerence. oleby and _telsuel.af rudeal theatre, L- by ae

 

HOOP Leadkal  pregrom .

 

OP nee
7a
Nd

ase 2:17-cv-01628-RFB-EJY Document 18-2 Filed 10/03/18 Page 2 of 5

 

—_

 

 

 

Ko

 

 

c4

Named DEFENDANTS WOS DEWRERATE AND OFEE GENT

 

To PQMIEES SEVIS WEDCAL NEEDS TN VIOLATION OF

 

TH 2 OMEN DMENT OF TEE LS, CANSITITION,

 

 

 

 

 

 

‘ GF Fidols Kuowledae, oy 5 seer)"

 

A. DELIBERATE seb DUTCH PNT UND EL

 

oo Yale 7 2 tebe tecth snudich

 

watrinbd treatment tom fn All mw) mt hs MD brmed the

 

 

 

 

| debendlonds of Lun Chyfins tect gach necet and work for hreodnent foauy

 

 

| Cevgace 5 "7 <>) = SD? fee & face Lunins [Sheed BA opel

 

V?

 

gil)

 

 

i

 

 

 

‘2b

conslant gat aSculs on vole & \n -saabsal Grobler
 Ser‘/ous tedcal ured "

 

AI

 

 

PDEUBEQOTE AND ¥ NSE To ANNES Seth qirhies| WEES

 

 

 

 

15 So obvious Mook exten ole Qessmr wud Siu SeKPGOVLE Rae. Tete rorty Cat

 

a dock a : \ ow - bs %Sa

 

 

 

salu exe wa) & Ley Qecsnn so omen he Wworn Ordinetu ‘tke,
f a ff «< \ \

 

 
(Fase 2:17-cv-01628-RFB-EJY Document 18-2 Filed 10/03/18 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\ nsashon ancl diay’

 

D. DEUBEOATE ANO WOEFEDEATT TS SERIOUS ‘eo WEEDS

 

Ln. the uth? baie the deberdn ts adebvonned bee Lhabte. badd (2

 

 

1. Laded fechp Ket tfatrar] bof, ties fs bas f aol the de (Qe LL

 

of Bleedrny gam, dveliny fase Ash Dood, Prepsyee ay Fie Ate mptls of.

 

 

 

 

 

        

 

 

 

 

 

 

 

 

 

1%

nf | Savcrale ond pe fect d a or bom i a Suk LK nuit»
2 be ate a Year a LOS: tal EXroordmary '
Il ee aty and wont ieton of fain V. Armston4 ad GR ts
94 a. Cw eat \os a tealk of oMsela\s alleaed \arlyse tes tek Casula, wirske biSered|
23 lextreme Gan la teed deer ne us 8 ie Xe,

241] lucetron 123 F.9d WR YOHL Giteae da )(ie teak Coon Agel 1954 va Qetembec 1884
25}| Sar wamale le tecewe adectinte ment taco. EON Wyeccutne

26 || ond u\uenoke ly ceqpi ce) ektgechon ear worthy \ tote :
27} Bud V. Kost 47 F Xa Yolo 465. (* Cr.) officals a ho Deork rebecea\ Sac denbel tase
25

 

 

Tha @) Kee wees adsher oper Ving innele’s Swollen inkerted and GanGal moh,  A\ywee week,

 
ase 2:17-cv-01628-RFB-EJY Document 18-2 Filed 10/03/18 Page 4of5

 

a a ee

 

 

 

delay nde ne la) wrt Keowledge of ne setobe=gosends du “subbing
ceo Sygurd 2 fadiay of on lhabod Violaben eb ter sen VU, Panesar,

 

12_F 3d HY, 440 &# Cir. {994 \Gololag tad one -manth, cb in treatment ol

 

 

 

mbected bh ang Ju/2 den law’ ould bea Yokdoc)_.
Ln the absence of _ttecheal treabment and 000-2523 Release of Lbdhh, hy

 

 

 

Ae a loghe of 0 Sé/ioas medial feed E¥ Tirme

ba ely ak LMacb bs the breads echer ordualed oe

 

 

sales b, cesas uth feise, thibed tuabnend 2 fa, fags aod Me hin hiseos. Bank l_mcdeal
iradmeoln Yolahn of the acaba fyb & Ch MS. Conthtibor. _

 

aso matte of bw, _ ee

 

Pua

 

 

we DEFENDANTS. THAT DIST. DUCT Vf OVRTE MANNTIERS a.
_ RIGHTS ON A//i7 ALE LIABLE YOO DENBEOATE AWD \NMEFEDENS

 

TO PIBINTIFES SEMQUS MEDICA NEEDS OL REASIN METEY ER
____ FAROE Th odEOT THEN Ont. Stal st ANMNLST ORE

 

 

 

a APES

 

 

eabats. deat Walle Bando amendmen’ Vachs son afisk econ ogee

 

 

c_Yhem when. 4 We _tanteck tein sa Hye Comoe of. Nore_Supercviseaty. veypnallines.

 

 

ead olliemed the orhlityaclans saudch andectoredl , oleh Lehyedl anch cewedl ankle

 

med, tal Leatamt 41 dettea J A peed 1 tdhheh fe dboawol vie

at beadmenf Moks V fe a Lad ISO INES Corhor. 183) (vohrng Mook ein othesal .

 

23

 

2y

my be Wd ale oc lalute te Serie and. Control. Suloavadtes len ete he —
fea o> fot Asserkley vauelved Ay. Nye Sette. wnedent ah wnttarduch ) I Ado parheular,

 

_B

 

wardens coc) Seer \ely- level grits. Mhorals whe ate denegetes As Acade aphes

have the duly $s conduck ok \eak oo eryourtal anvestischot when Conkronledh soils eatdence —__.

 

27

 

 

ok due Process Violchsas and es wb ld ae Sot Sadan gas Ss dsb. Ses Va _

 

Morken 36 Fd STi Ud Saeed

 

i a
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

ase 2:17-cv-01628-RFB-EJY Document 18-2 Filed 10/03/18 Page 5of5
iL arch? Ve al_F. 16, 50a aol Cr 74) He
a
3
4
S.
&
2
7
i)
tt
rs
3
ly |
15 |
Ie|:
7
18
4 : A pas
20 Assasesan de Beuhl, 445 5 rid & bt, ula ir a?)
2I Cone MhSIO4.
2p For_the faregay 010g Feasonss, the Court Shosld gLen at portal Senta
23 tia co lhl bc HL haf; 4 Of, his Leds berate andl hel, rante dy
2y|| Sxvew med / 100 O bast. de. ancunt of daze he. inp tf
yay ut be bhenadd at tral ‘ fh avs
2b |s70 (ad Gur. 1970) |
27|
13 \| Daled ths 1° aby ob Cchber QUE

 

 

 
